DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 13-20, 22 and 23 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 5-11, 13-20, 22 and 23 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the flexible layer wraps the first-side surface and extends to cover the second-side surface; a pixel driving circuit on the first-side surface; and a backlight circuit on the second-side surface; wherein the pixel driving circuit is on a side of the flexible layer away from the first-side surface, and the backlight circuit is on a side of the flexible layer away from the second-side surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “a flexible layer is provided on the base substrate, and extends from the first portion to the second portion and the third portion and covers the second portion and the third portion; wherein a pixel driving circuit is formed on the first portion and on a side of the flexible layer away from the base substrate; and a backlight circuit is formed on the third portion and on the side of the flexible layer away from the base substrate” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9. Also, the prior art of record does not teach “forming a flexible layer on the base substrate, the flexible layer extending from the first portion to the second portion and the third portion and covering the second portion and the third portion; forming a pixel driving circuit on the first portion and forming a backlight circuit on the third portion; wherein a film layer of the pixel driving circuit extends from the first portion to the second portion and the third portion and covers the second portion and the third portion; removing a part of the film layer of the pixel driving circuit which is on a side of the flexible layer away from the base substrate and on the second portion; separating the flexible layer from the second and third portions of the base substrate; removing the second and third portions of the base substrate; and bending a part of the flexible layer including the backlight circuit thereon separated from the third portion to a side of the first portion of the base substrate away from the flexible layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 8, 2022